DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statement dated 9/2/2022 has been considered and made of record.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a mechanism” in claims 1, 7 and 27.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17 and 37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 17, line 3, “the mixing plates” lacks clear antecedent basis.  It is noted that claim 17 depends from claim 7 which states that the system includes “one or more mixing plates”.  As a result, it is not clear if claim 17 is required to include plural plates or a single plate in view of the current claims language.  Clarification and/or correction is requested.
In claim 37, line 3, “the mixing plates” lacks clear antecedent basis.  It is noted that claim 17 depends from claim 27 which states that the system includes “one or more mixing plates”.  As a result, it is not clear if claim 17 is required to include plural plates or a single plate in view of the current claims language.  Clarification and/or correction is requested.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 5, 7, 12, 13, 15, 20, 27, 32, 33, 35, 39 and 40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rutten et al.(US 6,491,422).
With respect to claim 1, the reference of Rutten et al. discloses a bioreactor system (Figs. 3 and 4) that includes a bioreactor vessel (125) for containing a fluid; at least one mixer (129) comprising a surface having a plurality of holes disposed through the surface (Figs. 6 and 7); and a mechanism (101, 135, 137, 127) for moving the at least on mixer within the bioreactor vessel, wherein the movement of the at least one mixer enable mixing of the fluid in the bioreactor vessel to generate a hydrodynamic flow pattern (col. 5, line 66, to col. 6, line 12).  Note, as discussed previously, the moving mechanism is considered to invoke 35 USC 112(f) and the corresponding structure could be the structures recited in claims 23 or 43 or equivalents thereof.  In this case, the linear motor and shaft structure of the reference of Rutten et al. is considered an “equivalent thereof” because the mechanism of Rutten et al. provides the same movements (function) required of the disclosed mechanisms.
With respect to claim 3, in the absence of further positively recited structure, the bioreactor vessel (125) of Rutten et al. is considered to meet the limitation of an axial dispersion bioreactor tank since the fluid within the tank is moved in a vertical direction.
With respect to claim 5, the surface of the mixer (129) is flat (Figs. 6 and 7).
With respect to claim 7, the reference of Rutten et al. discloses a bioreactor system (Figs. 3 and 4) that includes a bioreactor vessel (125) for containing a liquid growth medium, comprising a bottom (132) and one or more sidewalls (125); one or more mixing plates (129), each comprising a plurality of through holes (Figs. 6 and 7); and a mechanism (101, 135, 137, 127) for moving the one or more mixing plates longitudinally or axially within the bioreactor vessel, wherein the movement of the at least one mixing plates enables mixing of the fluid in the bioreactor vessel to generate a hydrodynamic flow pattern (col. 5, line 66, to col. 6, line 12).  Note, as discussed previously, the moving mechanism is considered to invoke 35 USC 112(f) and the corresponding structure could be the structures recited in claims 23 or 43 or equivalents thereof.  In this case, the linear motor and shaft structure of the reference of Rutten et al. is considered an “equivalent thereof” because the mechanism of Rutten et al. provides the same movements (function) required of the disclosed mechanisms.
With respect to claim 12, the mixing plate can be a hexagon (Figs. 6 and 7).
With respect to claim 13, the mixing plate can have a flat surface (Figs. 6 and 7).
With respect to claim 15, the plurality of through holes disclosed by Rutten et al. (Figs. 6 and 7) meet the limitations required of claim 15.
With respect to claim 20, the mechanism of Rutten et al. is structurally capable of moving the mixing plate in a continuous or intermittent fashion.
With respect to claim 27, the reference of Rutten et al. discloses using the disclosed device for cell culture (col. 5, line 66, to col. 6, lines 3-11) which would encompass providing the bioreactor device discussed in claim 7 above and providing cells and culture medium to the bioreactor vessel and moving the mixing plate during the culture process.
With respect to claim 32, the mixing plate can be a hexagon (Figs. 6 and 7).
With respect to claim 33, the mixing plate can have a flat surface (Figs. 6 and 7).
With respect to claim 35, the plurality of through holes disclosed by Rutten et al. (Figs. 6 and 7) meet the limitations required of claim 35.
With respect to claim 39, in the absence of further positively recited limitations, the plate of the reference of Rutten et al. is considered to have the spacing required of claim 39.
With respect to claim 40, the mechanism of Rutten et al. is structurally capable of moving the mixing plate in a continuous or intermittent fashion.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 17 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Rutten et al.(US 6,491,422) in view of Fleck (AT 515084).
The reference of Rutten et al. has been discussed above with respect to claims 7 and 27.
Claims 17 and 37 differ by reciting that the mixing plate includes a plurality of ribbons.
The reference of Fleck discloses that it is known in the art to provide a mixing plate (5) with ribbons (7) for providing additional mixing capabilities to the mixing plate (5).
In view of this teaching and in the absence of a showing of unexpected results, it would have been obvious to one of ordinary skill in the art to provide the mixing plate of the primary reference with ribbons for the known and expected result of providing additional means recognized in the art for mixing fluids within a container using a mixing plate.

Claims 21 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Rutten et al.(US 6,491,422) in view of Kim et al.(KR 20010100277).
The reference of Rutten et al. has been discussed above with respect to claims 7 and 27.
While the reference of Rutten et al. discloses that the device can be used for cell culture (col. 5, line 66, to col. 6, lines 3-11), the reference is silent with respect to the use of sparged gases.
The reference of Kim et al. discloses that it is known in the art to sparge gases into a culture vessel that includes a mixer device (Figs. 3 and 4).
In view of this teaching and in the absence of a showing of unexpected results, it would have been obvious to one of ordinary skill in the art to sparge gases into the device of the primary reference for the known and expected result of providing gases to a cell culture device which is conventional I the art as evidenced by the reference of Kim et al.

Claims 7, 23, 27 and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Rutten et al.(US 6,491,422) in view of Gatsis et al.(US 3,266,782).
The reference of Rutten et al. has been discussed above with respect to claims 7 and 27.
With respect to claims 7, 23, 27 and 43, if the movement mechanism of Rutten et al. is determined to not be an equivalent to the structure encompassed by the 35 USC 112(f) language of claims 7 and 27, the reference of Gatsis et al. is cited as prior art which is known in the art for longitudinally or axially moving a mixing plate (16) using a mechanism that includes a piston rod (12,15) and crankshaft (21,22) which connect the mixing plate (16) with an external motor (col. 2, line 65) wherein the piston rod (12,15) moves the mixing plate (16) longitudinally or axially with a vessel (10).
In view of this teaching and in the absence of a showing of unexpected results, it would have been obvious to one of ordinary skill in the art to employ the moving mechanism of the reference of Gatsis et al. in the system of the primary reference for the known and expected result of providing an alternative means recognized in the art to achieve the same result, moving a mixing plate within a vessel in a longitudinal or axial direction.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The references of Mennenga et al.(US 2007/0253288), Reif et al.(US 2011/0058448) and Venkataramu et al.(US 2016/0130547) are cited as prior art references which employ perforated plate structures as mixers within vessels.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H BEISNER whose telephone number is (571)272-1269 and fax number is (571)273-1269. The examiner can normally be reached on Mon-Fri from 8am to 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL A MARCHESCHI, can be reached on (571)272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/William H. Beisner/
Primary Examiner
Art Unit 1799 


WHB